The Disciplinary Review Board having filed with the Court its decision in DRB 17-234, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that ERIC B. BAILEY , formerly of SPRINGFIELD , who was admitted to the bar of this State in 2006, and who has been placed on disability inactive status since November 12, 2015, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving **80dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that ERIC B. BAILEY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.